107 N.J. Super. 509 (1969)
259 A.2d 473
EVALINE B. RAY CAMPBELL, PLAINTIFF-RESPONDENT CROSS-APPELLANT,
v.
GLADYS A. RAY, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF BURT R. RAY, DECEASED, DEFENDANT-APPELLANT CROSS-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued November 24, 1969.
Decided December 4, 1969.
Before Judges SULLIVAN, CARTON and HALPERN.
Mr. Murray Greiman argued the cause for defendant-appellant (Messrs. Lifland and Greiman, attorneys).
Mr. Jesse Moskowitz argued the cause for plaintiff-respondent.
PER CURIAM.
Both parties appeal from portions of the judgment entered in the above cause.
We have considered the entire record and are in substantial accord with the conclusions reached by Judge Matthews as set forth in his opinion reported in 102 N.J. Super. 235 (Ch. 1968).
Affirmed. No costs.